On Appellant’s Motion for Rehearing
PER CURIAM;
In regard to our holding that the objection to Special Issue No. 4 on the ground that it failed to place the burden of proof on plaintiff was insufficient without the tender of a substantially correct instruction where neither the issue nor the charge elsewhere placed the burden on anyone appellant cites, Villareal v. Reza, Tex.Civ.App., San Antonio, 236 S.W.2d 239, no writ history. This case does suppose appellant’s contention that under the circumstances stated an objection alone is sufficient without preparing and presenting an instruction. Such opinion, however, was based solely upon Texas Employers’ Ins. Ass’n v. Lemons, 125 Tex. 373, 83 S.W.2d 658, 659, which was not in .point. There “The association also presented to the trial court a special charge instructing the jury as to the burden of proof on the various questions.”
The same court which decided Reza in Texas Employers’ Ins. Ass’n v. McMullin, Tex.Civ.App., 279 S.W.2d 699, 701, writ ref., N.R.E., made the following statement which we construe to be consistent without holding:
“Furthermore, appellant did not submit to the court a substantially correctly worded issue in connection with its affirmative defense of temporary rather than permanent injury, nor did it request an explanatory instruction setting out the burden of proof in connection with Special Issue No. 9, and is therefore not in a position to complain that its affirmative defense was not submitted nor that a separate instruction on the burden of proof in Issue No. 9 was not given.”
We remain unconvinced that instructing the jury,' whether by separate charge or by so framing the issue, as to the burden of proof is not an “explanatory instruction” with Rule 279, T.R.C.P. The fact that the instruction may be simple, as here, is of no consequence because the rule makes no distinction between simple and complicated instructions in requiring tender of a substántially correct explanatory instruction.
The motion is overruled.
Motion overruled.